



EXHIBIT 10.1

SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of November 2,
2005 among DSL.net, Inc., a Delaware corporation (the “Company”), and each
purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively the “Purchasers”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
 
 
ARTICLE I.
DEFINITIONS
 
1.1  Definitions. In addition to the terms defined elsewhere in this Agreement:
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Debentures and (b) the following terms have the
meanings indicated in this Section 1.1:
 
“Action” shall have the meaning ascribed to such term in Section 3.1(j).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act. With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.
 
“Board” means the Board of Directors of the Company.
 
“Closing” means the closing of the purchase and sale of the Debentures pursuant
to Section 2.1.
 
“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Debentures has been
satisfied or waived.
 
“Commission” means the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------


 
“Common Stock” means the common stock of the Company, par value $0.0005 per
share, and any other class of securities into which such securities may
hereafter have been reclassified or changed into.
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
“Company Counsel” means Palmer and Dodge LLP.
 
“Debentures” means, the 18% Secured Debentures due, subject to the terms
therein, on August 2, 2006, issued by the Company to the Purchasers hereunder,
in the form of Exhibit B.
 
“Disclosure Schedules” shall have the meaning ascribed to such term in Section
3.1.
 
“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(r).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Company and its Subsidiaries pursuant to
any stock or option plan duly adopted by the Board, (b) securities upon the
exercise or exchange of or conversion of any securities exercisable or
exchangeable for or convertible into shares of Common Stock issued and
outstanding on the date of this Agreement (and the securities into which such
securities are so exercisable or exchangeable or convertible), provided that
such securities have not been amended since the date of this Agreement to
increase the number of such securities or to decrease the exercise, exchange or
conversion price of any such securities, (c) securities issued pursuant to
acquisitions or strategic transactions, provided any such issuance shall only be
to a Person which is, itself or through its subsidiaries, in the determination
of the Board, an operating company in a business synergistic with the business
of the Company and in which the Company receives benefits in addition to the
investment of funds, but shall not include a transaction in which the Company is
issuing securities primarily for the purpose of raising capital or to an entity
whose primary business is investing in securities (other than as permitted in
subsection (f) below), (d) shares of Common Stock in a firm commitment public
offering of at least $45 million underwritten by a reputable, nationally
recognized investment bank, (e) shares of Common Stock issued or issuable
pursuant to (1) stock splits, combinations and the like and securities issued
pursuant to economic anti-dilution rights held by Company security holders or
(2) equipment lease financings or bank credit arrangements entered into for
primarily non-equity financing purposes approved by the Board and (f) securities
issued by the Company the proceeds of
 
2

--------------------------------------------------------------------------------


 
which are used to pay in full all principal, interest and other amounts then due
and owing under the Debentures.


“FW” means Feldman Weinstein LLP with offices located at 420 Lexington Avenue,
Suite 2620, New York, New York 10170-0002.
 
“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).
 
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).
 
“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).
 
“Maximum Rate” shall have the meaning ascribed to such term in Section 5.17.
 
“Participation Maximum” shall have the meaning ascribed to such term in Section
4.10.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Pre-Notice” shall have the meaning ascribed to such term in Section 4.10.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Purchaser Party” shall have the meaning ascribed to such term in Section 4.09.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Security Agreement” means the Agency, Guaranty and Security Agreement, dated
the date hereof, among the Company, the Subsidiaries listed on Schedule I
thereto,
 
3

--------------------------------------------------------------------------------


 
the Purchasers and the Administrative Agent named therein, in the form of
Exhibit D attached hereto.


“Security Documents” shall mean the Security Agreement and any other documents
and filing required thereunder in order to grant the Purchasers a first priority
security interest, subject only to the Permitted Liens (as defined in the
Debenture), in the assets of the Company as provided in the Security Agreement,
including all UCC-1 filing receipts.


“Short Sales” shall include all “short sales” as defined in Rule 200 of
Regulation SHO under the Exchange Act.
 
“Subordination Agreement” means that certain subordination agreement by and
between Purchaser and Laurus Master Fund, Ltd. (“Laurus”).
 
“Subscription Amount”means, as to each Purchaser, the aggregate amount to be
paid for Debentures purchased hereunder as specified below such Purchaser’s name
on the signature page of this Agreement and next to the heading “Subscription
Amount,” in United States Dollars and in immediately available funds.
 
“Subsequent Financing” shall have the meaning ascribed to such term in Section
4.10.
 
“Subsequent Financing Notice” shall have the meaning ascribed to such term in
Section 4.10.
 
“Subsidiary” means any subsidiary of the Company as set forth on Schedule
3.1(a).
 
“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.
 
“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the Nasdaq
SmallCap Market, the American Stock Exchange, the New York Stock Exchange, the
Nasdaq National Market or the OTC Bulletin Board or the Pink Sheets.
 
“Transaction Documents” means this Agreement, the Debentures, the Security
Agreement, the Security Documents, the Subordination Agreement and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.
 
 
ARTICLE II.
PURCHASE AND SALE
 
2.1  Closing. On the Closing Date, upon the terms and subject to the conditions
set
 
4

--------------------------------------------------------------------------------


 
forth herein, concurrent with the execution and delivery of this Agreement by
the parties hereto, the Company agrees to sell, and each Purchaser agrees to
purchase in the aggregate, severally and not jointly, $8,000,000 principal
amount of the Debentures for an aggregate purchase price of $6,000,000. Each
Purchaser shall deliver to the Company via wire transfer or a certified check
immediately available funds equal to their Subscription Amount and the Company
shall deliver to each Purchaser their respective Debenture as determined
pursuant to Section 2.2(a) and the other items set forth in Section 2.2 issuable
at the Closing. Upon satisfaction of the conditions set forth in Sections 2.2
and 2.3, the Closing shall occur at the offices of FW, or such other location as
the parties shall mutually agree.
 
2.2  Deliveries
 
(a)  On the Closing Date, the Company shall deliver or cause to be delivered to
each Purchaser the following:
 
(i)      this Agreement duly executed by the Company;
 
(ii)  a legal opinion of Company Counsel, in the form of Exhibit F attached
hereto;
 
(iii)  a Debenture with a principal amount equal to one hundred thirty three and
one-third percent (133 1/3%) of such Purchaser’s Subscription Amount, registered
in the name of such Purchaser;
 
(iv)  the Subordination Agreement duly executed by the Company;
 
(v)  the Security Agreement, duly executed by the Company, along with all the
Security Documents to which the Company is a party duly executed by the Company;
 
(vi)  written consent to the transaction contemplated hereunder from Laurus
Master Fund, Ltd. in form and substance reasonably satisfactory to the
Purchasers;
 
(vii)  a summary copy of the final, written report of the Company’s financial
advisor (Broadview International, a division of Jeffries & Company, Inc.
(“Broadview”)), submitted in writing by Broadview to the Board at the Board’s
meeting authorizing the transactions contemplated hereby (subject to any
redactions considered appropriate by the Company or Broadview), if any;
 
(viii)  employment agreement with David Struwas, to serve as the Company’s chief
executive officer, effective commencing on or immediately following the Closing
Date, at an annual base salary of no more than $300,000, duly executed by the
Company;
 
(ix)  payment in settlement of all reasonable and documented outstanding
attorney’s fees incurred through the date of Closing on behalf of the Purchasers
in connection with the transactions contemplated hereunder, provided such amount
shall not exceed $150,000 in the aggregate;
 
5

--------------------------------------------------------------------------------


 
(x)  the commitment from Deutsche Bank AG London’s (“DB”) designated
representative to the Board to resign his Board position effective upon payment
to DB of the final negotiated payoff amount in satisfaction of DB’s senior
secured debt investment in the Company; and
 
(xi)  the authorizing resolutions of the Board (A) approving the transactions
contemplated hereby and (B) appointing a representative of DunKnight Telecom
Partners LLC to the Board upon resignation of DB’s representative to the Board,
as contemplated by clause (x) immediately above (it being understood and agreed
that the Company may satisfy this clause (B) through Board approval of this
Agreement (and Section 4.17 hereof)).
 
(b)  On the Closing Date, each Purchaser shall deliver or cause to be delivered
to the Company the following:
 
(i)        this Agreement duly executed by such Purchaser;
 
(ii)  such Purchaser’s Subscription Amount by wire transfer to the account as
specified in writing by the Company;
 
(iii)  the Subordination Agreement; and
 
(iv)  the Security Agreement, duly executed by the Purchasers, along with all
the Security Documents duly executed by the parties thereto.
 
2.3  Closing Conditions. 
 
(a)  The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:
 
(i)  the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Purchasers contained herein;
 
(ii)  all obligations, covenants and agreements of the Purchasers required to be
performed at or prior to the Closing Date shall have been performed; and
 
(iii)  the delivery by the Purchasers of the items set forth in Section 2.2(b)
of this Agreement.
 
(b)  The respective obligations of the Purchasers hereunder in connection with
the Closing are subject to the following conditions being met:
 
(i)  the accuracy in all material respects on the Closing Date of the
representations and warranties of the Company contained herein;
 
(ii)  all obligations, covenants and agreements of the Company required
 
 
6

--------------------------------------------------------------------------------


 
to be performed at or prior to the Closing Date shall have been performed; and
 
(iii)  the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement.
 
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1  Representations and Warranties of the Company. Except as set forth under
the corresponding section of the disclosure schedules delivered to the
Purchasers concurrently herewith (the “Disclosure Schedules”) which Disclosure
Schedules shall be deemed a part hereof, the Company hereby makes the
representations and warranties set forth below to each Purchaser.
 
(a)  Subsidiaries. All of the direct and indirect subsidiaries of the Company
are set forth on Schedule 3.1(a). The Company owns, directly or indirectly, all
of the capital stock or other equity interests of each Subsidiary free and clear
of any Liens, and all the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.
 
(b)  Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
(c)  Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents by the
 
7

--------------------------------------------------------------------------------


 
Company and the consummation by it of the transactions contemplated thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board or its stockholders in
connection therewith. Each Transaction Document has been (or upon delivery will
have been) duly executed by the Company and, when delivered in accordance with
the terms hereof and thereof, will constitute the valid and binding obligation
of the Company enforceable against the Company in accordance with its terms
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally and (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
(d)  No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the other
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.
 
(e)  Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents other than
(i) filings required pursuant hereto, (ii) the notice and/or application(s) or
filings to each applicable Trading Market for the issuance and sale of the
Debentures in the time and manner required thereby (if applicable) and (iii) the
filing of Form D with the Commission and such filings as are required to be made
under applicable state securities laws.
 
(f)  Issuance of the Securities. The Debentures are duly authorized for
issuance. When issued and paid for in accordance with this Agreement, the
Debentures will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company other than restrictions on
transfer provided for in the Transaction Documents.
 
8

--------------------------------------------------------------------------------


 
(g)  Capitalization. The capitalization of the Company is as set forth on
Schedule 3.1(g). The Company has not issued any capital stock since its most
recently filed periodic report under the Exchange Act, other than pursuant to
the exercise of employee stock options under the Company’s stock option plans,
the issuance of shares of Common Stock to employees pursuant to the Company’s
employee stock purchase plan and pursuant to the conversion or exercise of
outstanding Common Stock Equivalents. No Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents. There are no
outstanding options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents. The issuance and sale of the Debentures will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Purchasers) and will not result in a right of any holder
of Company securities to adjust the exercise, conversion, exchange or reset
price under such securities. All of the outstanding shares of capital stock of
the Company are validly issued, fully paid and nonassessable, have been issued
in compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder, the Board or others is required for the
issuance and sale of the Debentures. There are no stockholders agreements,
voting agreements or other similar agreements with respect to the Company’s
capital stock to which the Company is a party or, to the knowledge of the
Company, between or among any of the Company’s stockholders.
 
(h)  SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it
under the Securities Act and the Exchange Act, including pursuant to Section
13(a) or 15(d) thereof, for the two years preceding the date hereof (or such
shorter period as the Company was required by law to file such material) (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein, being collectively referred to herein as the “SEC
Reports”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports, when filed, but taking into account any amendments
filed, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The financial statements of the Company included in the
SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a
 
9

--------------------------------------------------------------------------------


 
consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal year-end audit adjustments.
 
(i)  Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in the SEC
Reports, (i) there has been no event, occurrence or development that has had or
that could reasonably be expected to result in a Material Adverse Effect, (ii)
the Company has not incurred any liabilities (contingent or otherwise) other
than (A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or required to
be disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company stock
option plans. The Company does not have pending before the Commission any
request for confidential treatment of information.
 
(j)  Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Debentures or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect. There has not
been, and to the knowledge of the Company, there is not pending or contemplated,
any investigation by the Commission involving the Company or any current or
former director or officer of the Company. The Commission has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by the Company or any Subsidiary under the Exchange Act or the
Securities Act.
 
(k)  Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company
which could reasonably be expected to result in a Material Adverse Effect.
 
(l)  Compliance. Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that
 
10

--------------------------------------------------------------------------------


 
it is in default under or that it is in violation of, any indenture, loan or
credit agreement or any other agreement or instrument to which it is a party or
by which it or any of its properties is bound, (ii) is in violation of any order
of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws
applicable to its business except in each case as could not have a Material
Adverse Effect.
 
(m)  Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not have or reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit.
 
(n)  Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them that is material to the
business of the Company and the Subsidiaries and good and marketable title in
all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all Liens, except
for Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and the Subsidiaries and Liens for the payment of federal, state
or other taxes not in excess of $10,000 owed to any one taxing jurisdiction or
authority or $50,000 in the aggregate. Any real property and facilities held
under lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases of which the Company and the Subsidiaries are
in compliance.
 
(o)  Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights necessary or material for use in connection with their respective
businesses as described in the SEC Reports and which the failure to so have
could have a Material Adverse Effect (collectively, the “Intellectual Property
Rights”). Neither the Company nor any Subsidiary has received a written notice
that the Intellectual Property Rights used by the Company or any Subsidiary
violates or infringes upon the rights of any Person. To the knowledge of the
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights of others. At least a majority of the Company’s current employees and all
of its officers and senior non-officer departmental vice presidents have entered
into the Company’s standard form of proprietary information and inventions
agreement.
 
(p)  Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries
 
11

--------------------------------------------------------------------------------


 
are engaged, including, but not limited to, directors and officers insurance
coverage at least equal to $10,000,000. To the knowledge of the Company, such
insurance contracts and policies are accurate and complete. Neither the Company
nor any Subsidiary has any reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.
 
(q)  Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports or as contemplated by the Transaction Documents, none of the officers or
directors of the Company and, to the knowledge of the Company, none of the
employees of the Company is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of $60,000
other than (i) for payment of salary or consulting or director fees for services
rendered, (ii) reimbursement for expenses incurred on behalf of the Company and
(iii) for other employee benefits, including stock option agreements under any
stock option plan of the Company.
 
(r)  Sarbanes-Oxley; Internal Accounting Controls. The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002 which are
applicable to it as of the Closing Date (for the sake of clarity, it is
understood that the Company is not currently required to comply with Section 404
of the Sarbanes-Oxley Act of 2002). The Company and the Subsidiaries maintain a
system of internal accounting controls which are, to the knowledge of the
Company, sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company has established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-15(e) and
15d-15(e)) for the Company and designed such disclosure controls and procedures
to ensure that material information relating to the Company, including its
Subsidiaries, is made known to the certifying officers by others within those
entities, particularly during the period in which the Company’s most recently
filed periodic report under the Exchange Act, as the case may be, is being
prepared. The Company’s certifying officers have evaluated the effectiveness of
the Company’s disclosure controls and procedures as of the date prior to the
filing date of the most recently filed periodic report under the Exchange Act
(such date, the “Evaluation Date”). The Company presented in its most recently
filed periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date.
 
12

--------------------------------------------------------------------------------


 
Since the Evaluation Date, there have been no significant changes in the
Company’s internal control over financial reporting (as such term is defined in
Item 307(b) of Regulation S-K under the Exchange Act) or, to the knowledge of
the Company, in other factors that could significantly affect the Company’s
internal control over financial reporting.
 
(s)  Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by the Transaction Documents.
 
(t)  Private Placement. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Debentures by the Company to the
Purchasers as contemplated hereby. The issuance and sale of the Debentures
hereunder does not contravene the rules and regulations of the Trading Market.
 
(u)  Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Debentures, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.
 
(v)  Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. The Company has not, in the 12
months preceding the date hereof, received written notice from any Trading
Market on which the Common Stock is or has been listed or quoted to the effect
that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market other than a letter received from the
American Stock Exchange described in a Current Report on Form 8-K filed on
October 14, 2005.
 
(w)  Application of Takeover Protections. The Company and the Board have taken
all necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
certificate of incorporation (or similar charter documents) or the laws of its
state of incorporation that is or could become applicable to the Purchasers as a
result of the Purchasers and the Company fulfilling their obligations or
exercising their rights under the Transaction Documents, including without
limitation as a result of the Company’s issuance of the Debentures and the
Purchasers’ ownership of the Debentures.
 
13

--------------------------------------------------------------------------------


 
(x)  Disclosure. All disclosure provided to the Purchasers regarding the
Company, its business and the transactions contemplated hereby, including the
Disclosure Schedules to this Agreement, furnished by or on behalf of the Company
with respect to the representations and warranties made herein are true and
correct in all material respects with respect to such representations and
warranties and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading. The
Company acknowledges and agrees that no Purchaser makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.2 hereof.
 
(y)  No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Debentures to be integrated with prior offerings by the Company
for purposes of the Securities Act or any applicable shareholder approval
provisions, including, without limitation, under the rules and regulations of
any Trading Market on which any of the securities of the Company are listed or
designated.
 
(z)  Financial Condition. The unaudited balance sheet and earnings statement of
the Company, for the period ended August 31, 2005, and the bank statement cash
balances of the Company dated October 26, 2005, copies of which have been
previously provided to DunKnight Telecom Partners LLC, as agent for the
Purchasers, at its request, are, to the knowledge of the Company, materially
accurate as of the dates and periods so reported therein. The Company’s
Quarterly Report on Form 10-Q for the quarter ended June 30, 2005 sets forth as
of the dates thereof all outstanding secured and unsecured Indebtedness of the
Company or any Subsidiary, or for which the Company or any Subsidiary has
commitments. For the purposes of this paragraph (z), “Indebtedness” shall mean
(a) any liabilities for borrowed money or amounts owed in excess of $100,000
(other than trade accounts payable incurred or issued in the ordinary course of
business), (b) all guaranties, endorsements and other contingent obligations in
respect of Indebtedness of others, whether or not the same are or should be
reflected in the Company’s balance sheet (or the notes thereto), except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (c) the present
value of any lease payments in excess of $50,000 due under leases required to be
capitalized in accordance with GAAP. Neither the Company nor any Subsidiary is
in default with respect to any Indebtedness.
 
(aa)  Tax Status.Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, to the knowledge of the Company, the Company and each Subsidiary has
filed all necessary federal and state tax returns and has paid or accrued all
taxes shown as due thereon, and the principal financial and executive officers
of the Company have no actual knowledge of any material tax deficiencies which
have been asserted or threatened against the
 
14

--------------------------------------------------------------------------------


 
Company or any Subsidiary, nor of any material liability for any tax to be
imposed on the properties, assets or operations of the Company as of the date of
this Agreement that is not adequately provided for.
 
(bb)  No General Solicitation. Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Debentures by any form of
general solicitation or general advertising. The Company has offered the
Debentures for sale only to the Purchasers and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.
 
(cc)  Foreign Corrupt Practices. Neither the Company nor, to the knowledge of
the Company, any agent or other person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.
 
(dd)  Accountants. The Company’s accountants are set forth on Schedule 3.1(dd)
of the Disclosure Schedule. To the knowledge of the Company, such accountants,
who the Company expects will express their opinion with respect to the financial
statements to be included in the Company’s Annual Report on Form 10-K for the
year ended December 31, 2005, are a registered public accounting firm as
required by the Securities Act.
 
(ee)  Seniority. As of the Closing Date, other than with respect to specified
priority interests granted to Laurus as set forth in the Subordination
Agreement, no indebtedness or other equity of the Company is senior to the
Debentures in right of payment, whether with respect to interest or upon
liquidation or dissolution, or otherwise, other than indebtedness secured by
purchase money security interests (which is senior only as to underlying assets
covered thereby) and capital lease obligations (which is senior only as to the
property covered thereby).
 
(ff)  No Disagreements with Accountants and Lawyers. There are no material
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the accountants and lawyers formerly or presently
employed by the Company and the Company is current with respect to any fees owed
to its accountants and lawyers.
 
(gg)  Acknowledgment Regarding Purchasers’ Purchase of Debentures. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby. The Company further acknowledges that
no Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity)
 
15

--------------------------------------------------------------------------------


 
with respect to this Agreement and the transactions contemplated hereby and any
advice given by any Purchaser or any of their respective representatives or
agents in connection with this Agreement and the transactions contemplated
hereby is merely incidental to the Purchasers’ purchase of the Debentures. The
Company further represents to each Purchaser that the Company’s decision to
enter into this Agreement has been based solely on the independent evaluation of
the transactions contemplated hereby by the Company and its representatives.
 
(hh)  Acknowledgement Regarding Purchasers’ Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding, it is understood
and agreed by the Company (i) that none of the Purchasers have been asked to
agree, nor has any Purchaser agreed, to desist from purchasing or selling, long
and/or short, securities of the Company, or “derivative” securities based on
securities issued by the Company or to hold the Debentures for any specified
term; (ii) that past or future open market or other transactions by any
Purchaser, including Short Sales, and specifically including, without
limitation, Short Sales or “derivative” transactions, before or after the
closing of this or future private placement transactions, may negatively impact
the market price of the Company’s publicly-traded securities; (iii) that any
Purchaser, and counter parties in “derivative” transactions to which any such
Purchaser is a party, directly or indirectly, presently may have a “short”
position in the Common Stock, and (iv) that each Purchaser shall not be deemed
to have any affiliation with or control over any arm’s length counter-party in
any “derivative” transaction. The Company further understands and acknowledges
that (a) one or more Purchasers may engage in hedging activities at various
times during the period that the Debentures are outstanding and (b) such hedging
activities (if any) could reduce the value of the existing stockholders' equity
interests in the Company at and after the time that the hedging activities are
being conducted.  The Company acknowledges that such aforementioned hedging
activities do not constitute a breach of any of the Transaction Documents.
 
(ii)  Manipulation of Price.  The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Debentures, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Debentures (other than for the placement
agent’s placement of the Debentures), or (iii) paid or agreed to pay to any
person any compensation for soliciting another to purchase any other securities
of the Company.
 
3.2  Representations and Warranties of the Purchasers. Each Purchaser hereby,
for itself and for no other Purchaser, represents and warrants as of the date
hereof and as of the Closing Date to the Company as follows:
 
(a)  Organization; Authority. Such Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise
 
16

--------------------------------------------------------------------------------


 
to carry out its obligations hereunder and thereunder. The execution, delivery
and performance by such Purchaser of the transactions contemplated by this
Agreement have been duly authorized by all necessary corporate or similar action
on the part of such Purchaser. Each Transaction Document to which it is a party
has been duly executed by such Purchaser, and when delivered by such Purchaser
in accordance with the terms hereof, will constitute the valid and legally
binding obligation of such Purchaser, enforceable against it in accordance with
its terms, except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
(b)  Own Account. Such Purchaser understands that the Debentures are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Debentures as principal for
its own account and not with a view to or for distributing or reselling such
Debentures or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Debentures in violation of the Securities Act or any applicable state
securities law and has no arrangement or understanding with any other persons
regarding the distribution of such Debentures (this representation and warranty
not limiting such Purchaser’s right to sell the Debentures in compliance with
applicable federal and state securities laws) in violation of the Securities Act
or any applicable state securities law. Such Purchaser is acquiring the
Debentures hereunder in the ordinary course of its business. Such Purchaser does
not have any agreement or understanding, directly or indirectly, with any Person
to distribute any of the Debentures.
 
(c)  Purchaser Status. At the time such Purchaser was offered the Debentures, it
was, and at the date hereof it is, an “accredited investor” as defined in Rule
501 under the Securities Act. Such Purchaser is not required to be registered as
a broker-dealer under Section 15 of the Exchange Act. Each Purchaser
acknowledges it is illegal to trade securities of the Company while in
possession of material non-public information relating to the Company.
 
(d)  Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Debentures, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Debentures and, at the present time, is able to
afford a complete loss of such investment.
 
(e)  General Solicitation. Such Purchaser is not purchasing the Debentures as a
result of any advertisement, article, notice or other communication regarding
the Debentures published in any newspaper, magazine or similar media or
broadcast over
 
17

--------------------------------------------------------------------------------


 
television or radio or presented at any seminar or any other general
solicitation or general advertisement.
 
(f)  Short Sales and Confidentiality Prior To The Date Hereof. Other than the
transaction contemplated hereunder, such Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser, executed any disposition, including Short
Sales (but not including the location and/or reservation of borrowable shares of
Common Stock), in the securities of the Company during the period commencing
from the time that such Purchaser first received a term sheet from the Company
or any other Person setting forth the material terms of the transactions
contemplated hereunder until the date hereof (“Discussion Time”).
Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser's assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser's assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Debentures
covered by this Agreement. Other than to other Persons party to this Agreement,
such Purchaser has maintained the confidentiality of all disclosures made to it
in connection with this transaction (including the existence and terms of this
transaction).
 
(g)  Residence. Purchaser is a partnership, corporation, limited liability
company or other entity and the office or offices of such Purchaser in which its
investment decision was made is located at the address or addresses of such
Purchaser set forth on the signature page hereto.
 
(h)  Company Information. Purchaser hereby acknowledges that the SEC Reports are
publicly available and that such Purchaser has access to the SEC Reports, and,
prior to the execution of this Agreement (i) has had sufficient time and
opportunity to review the SEC Reports and (ii) has had an opportunity to discuss
the Company’s business, management and financial affairs with directors,
officers and management of the Company. Such Purchaser has also had the
opportunity to ask questions of, and receive answers from, the Company and its
management regarding the terms and conditions of this investment.
 
(i)  PATRIOT Act. Such Purchaser further represents and warrants to, and
covenants with, the Company that (i) it is in compliance with Executive Order
13224 and the regulations administered by the U.S. Department of the Treasury
(“Treasury”) Office of Foreign Assets Control, (ii) its parents, subsidiaries,
affiliated companies, officers, directors and partners, and to the Purchaser’s
knowledge, its shareholders, owners, employees, and agents, are not on the List
of Specially Designated Nationals and Blocked Persons maintained by Treasury and
have not been designated by Treasury as a financial institution of primary money
laundering concern, (iii) to the Purchaser’s knowledge after reasonable
investigation, all of the funds to be used to acquire the Debentures are derived
from legitimate sources and are not the product of illegal activities, and (iv)
the Purchaser
 
18

--------------------------------------------------------------------------------


 
is in compliance with all other applicable U.S. anti-money laundering laws and
regulations and has implemented, if applicable, an anti-money laundering
compliance program in accordance with the requirements of the Bank Secrecy Act,
as amended by the USA PATRIOT Act, Pub. L. 107-56.
 
The Company acknowledges and agrees that each Purchaser does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2.


 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1  Transfer Restrictions.
 
(a)  The Debentures may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Debentures other than
pursuant to an effective registration statement or Rule 144, to the Company or
to an affiliate of a Purchaser or in connection with a pledge as contemplated in
Section 4.1(b), the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Debentures under the Securities
Act. As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement and shall have the rights of a Purchaser
under this Agreement.
 
(b)  The Purchasers agree to the imprinting, so long as is required by this
Section 4.1(b), of a legend on the Debentures in the following form:
 
THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.
 
The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant
 
19

--------------------------------------------------------------------------------


 
a security interest in some or all of the Debentures to a financial institution
that is an “accredited investor” as defined in Rule 501(a) under the Securities
Act and who agrees to be bound by the provisions of this Agreement and, if
required under the terms of such arrangement, such Purchaser may transfer
pledged or secured Debentures to the pledgees or secured parties. Such a pledge
or transfer would not be subject to approval of the Company and no legal opinion
of legal counsel of the pledgee, secured party or pledgor shall be required in
connection therewith. Further, no notice shall be required of such pledge. At
the appropriate Purchaser’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Debentures may
reasonably request in connection with a pledge or transfer of the Debentures.
 
(c)  Each Purchaser, severally and not jointly with the other Purchasers, agrees
that the removal of the restrictive legend from certificates representing
Debentures as set forth in this Section 4.1 is predicated upon the Company’s
reliance that the Purchaser will sell any Debentures pursuant to either the
registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom.
 
4.2  Furnishing of Information. As long as any Purchaser owns Debentures, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. The Company further
covenants that it will take such further action as any holder of Debentures may
reasonably request, all to the extent required from time to time to enable such
Person to sell such Debentures without registration under the Securities Act
within the limitation of the exemptions provided by Rule 144.
 
4.3  Integration. The Company shall not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2 of the Securities Act) that would be integrated with the offer or sale of the
Debentures in a manner that would require the registration under the Securities
Act of the sale of the Debentures to the Purchasers or that would be integrated
with the offer or sale of the Debentures for purposes of the rules and
regulations of any Trading Market.
 
4.4  Securities Laws Disclosure; Publicity. The Company shall, within the time
periods permitted by Current Report on Form 8-K, issue a press release or
releases and Form 8-K, reasonably acceptable to each Purchaser disclosing the
material terms of the transactions contemplated hereby. The Company and each
Purchaser shall consult with each other in issuing any other press releases with
respect to the transactions contemplated hereby, and neither the Company nor any
Purchaser shall issue any such press release or otherwise make any such public
statement without the prior consent of the Company, with respect to any press
release of any Purchaser, or without the prior consent of each Purchaser, with
respect to any press release of the Company, which consent shall not
unreasonably be withheld, except if such disclosure is required by law or
Trading Market regulation, in which case the disclosing party shall promptly
provide the other party with prior notice of such public statement or
communication. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Purchaser, or include the name of any Purchaser in any
filing with the Commission or any regulatory agency or Trading Market, without
the prior written consent of such Purchaser except
 
20

--------------------------------------------------------------------------------


 
to the extent such disclosure is required by law or Trading Market regulations,
in which case the Company shall provide the Purchasers with prior notice of such
disclosure permitted.
 
4.5  Shareholder Rights Plan. No claim will be made or enforced by the Company
or, to the knowledge of the Company, any other Person that any Purchaser is an
“Acquiring Person” under any shareholder rights plan or similar plan or
arrangement in effect or hereafter adopted by the Company, or that any Purchaser
could be deemed to trigger the provisions of any such plan or arrangement, by
virtue of receiving Debentures under the Transaction Documents or under any
other agreement between the Company and the Purchasers. The Company shall
conduct its business in a manner so that it will not become subject to the
Investment Company Act.
 
4.6  Non-Public Information. The Company covenants and agrees that neither it
nor any other Person acting on its behalf will provide any Purchaser or its
agents or counsel with any information that the Company believes constitutes
material non-public information, unless prior thereto such Purchaser shall have
executed a written agreement regarding the confidentiality and use of such
information. The Company understands and confirms that each Purchaser shall be
relying on the foregoing representations in effecting transactions in securities
of the Company.
 
4.7  Use of Proceeds. Except as set forth on Schedule 4.7 attached hereto, the
Company shall use the net proceeds from the sale of the Debentures hereunder
first for the repurchase of certain indebtedness and preferred stock as
described on Schedule 4.7 and then for working capital purposes and not for the
satisfaction of any portion of the Company’s debt (other than the debt owed to
Laurus, payment of trade payables in the ordinary course of the Company’s
business and prior practices), to redeem any Common Stock or Common Stock
Equivalents or to settle any outstanding litigation.
 
4.8  Reimbursement. If any Purchaser becomes involved in any capacity in any
Proceeding by or against any Person who is a stockholder of the Company (except
as a result of sales, pledges, margin sales and similar transactions by such
Purchaser to or with any current stockholder), solely as a result of such
Purchaser’s acquisition of the Debentures under this Agreement, the Company will
reimburse such Purchaser for its reasonable legal and other expenses (including
the cost of any investigation preparation and travel in connection therewith)
incurred in connection therewith, as such expenses are incurred. The
reimbursement obligations of the Company under this paragraph shall be in
addition to any liability which the Company may otherwise have, shall extend
upon the same terms and conditions to any Affiliates of the Purchasers who are
actually named in such action, proceeding or investigation, and partners,
directors, agents, employees and controlling persons (if any), as the case may
be, of the Purchasers and any such Affiliate, and shall be binding upon and
inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company, the Purchasers and any such Affiliate and any
such Person. The Company also agrees that neither the Purchasers nor any such
Affiliates, partners, directors, agents, employees or controlling persons shall
have any liability to the Company or any Person asserting claims on behalf of or
in right of the Company solely as a result of acquiring the Debentures under
this Agreement.
 
4.9  Indemnification of Purchasers. Subject to the provisions of this Section
4.9, the Company will indemnify and hold the Purchasers, their advisor Endeavor
Capital Management
 
21

--------------------------------------------------------------------------------


 
LLC and their directors, officers, shareholders, members, partners, employees
and agents (each, a “Purchaser Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation (“Losses”) that any such Purchaser
Party may suffer or incur as a result of or relating to (a) any breach of any of
the representations, warranties, covenants or agreements made by the Company in
this Agreement or in the other Transaction Documents or (b) any action
instituted against a Purchaser, or any of them or their respective Affiliates,
by any stockholder of the Company who is not an Affiliate of such Purchaser,
with respect to any of the transactions contemplated by the Transaction
Documents (unless such Losses arise from a breach of such Purchaser’s
representations, warranties or covenants under the Transaction Documents or any
agreements or understandings such Purchaser may have with any such stockholder
or any violations by the Purchaser of state or federal securities laws or any
conduct by such Purchaser which constitutes fraud, gross negligence, willful
misconduct or malfeasance). If any action shall be brought against any Purchaser
Party in respect of which indemnity may be sought pursuant to this Agreement,
such Purchaser Party shall promptly notify the Company in writing, and the
Company shall have the right to assume the defense thereof with counsel of its
own choosing. Any Purchaser Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Purchaser Party
except to the extent that (i) the employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
in such action there is, in the reasonable opinion of such separate counsel, a
material conflict on any material issue between the position of the Company and
the position of such Purchaser Party. The Company will not be liable to any
Purchaser Party under this Agreement (i) for any settlement by a Purchaser Party
effected without the Company’s prior written consent, which shall not be
unreasonably withheld or delayed; or (ii) to the extent, but only to the extent
that a loss, claim, damage or liability is attributable to any Purchaser Party’s
breach of any of the representations, warranties, covenants or agreements made
by the Purchasers in this Agreement or in the other Transaction Documents or any
agreements or understandings such Purchaser may have with any such stockholder
or any violations by the Purchaser of state or federal securities laws or any
conduct by such Purchaser which constitutes fraud, gross negligence, willful
misconduct or malfeasance.
 
4.10  Participation in Future Financing.
 
(a)  From the date hereof until the date a Purchaser no longer holds any
Debentures, upon any financing by the Company or any of its Subsidiaries of debt
securities, Common Stock or Common Stock Equivalents (a “Subsequent Financing”),
Purchasers (or their affiliated designees) shall have the right to participate
in such Subsequent Financing in an amount up to the full amount of such
Subsequent Financing (the “Participation Maximum”).
 
(b)  At least 5 Trading Days prior to the closing of the Subsequent Financing,
the Company shall deliver to each Purchaser a written notice of its intention to
effect a Subsequent Financing (“Pre-Notice”), which Pre-Notice shall ask such
Purchaser if it
 
22

--------------------------------------------------------------------------------


 
wants to review the details of such financing (such additional notice, a
“Subsequent Financing Notice”). Upon the request of a Purchaser, and only upon a
request by such Purchaser, for a Subsequent Financing Notice, the Company shall
promptly, but no later than 1 Trading Day after such request, deliver a
Subsequent Financing Notice to such Purchaser. The Subsequent Financing Notice
shall describe in reasonable detail the proposed terms of such Subsequent
Financing, the amount of proceeds intended to be raised thereunder, the Person
with whom such Subsequent Financing is proposed to be effected, and attached to
which shall be a term sheet or similar document relating thereto.
 
(c)  Any Purchaser desiring to participate in such Subsequent Financing must
provide written notice to the Company by not later than 5:30 p.m. (New York City
time) on the 5th Trading Day after all of the Purchasers have received the
Pre-Notice that the Purchaser is willing to participate in the Subsequent
Financing, the amount of the Purchaser’s participation, and that the Purchaser
has such funds ready, willing, and available for investment on the terms set
forth in the Subsequent Financing Notice. If the Company receives no notice from
a Purchaser as of such 5th Trading Day, such Purchaser shall be deemed to have
notified the Company that it does not elect to participate.
 
(d)  If by 5:30 p.m. (New York City time) on the 5th Trading Day after all of
the Purchasers have received the Pre-Notice, notifications by the Purchasers of
their willingness to participate in the Subsequent Financing (or to cause their
designees to participate) are, in the aggregate, less than the total amount of
the Subsequent Financing, then the Company may effect the remaining portion of
such Subsequent Financing on the terms and to the Persons set forth in the
Subsequent Financing Notice.
 
(e)  If by 5:30 p.m. (New York City time) on the 5th Trading Day after all of
the Purchasers have received the Pre-Notice, the Company receives responses to a
Subsequent Financing Notice from Purchasers seeking to purchase more than the
aggregate amount of the Participation Maximum, each such Purchaser shall have
the right to purchase the greater of (a) their Pro Rata Portion (as defined
below) of the Participation Maximum and (b) the difference between the
Participation Maximum and the aggregate amount of participation by all other
Purchasers.  “Pro Rata Portion” is the ratio of (x) the Subscription Amount of
Debentures purchased on the Closing Date by a Purchaser participating under this
Section 4.10 and (y) the sum of the aggregate Subscription Amounts of Debentures
purchased on the Closing Date by all Purchasers participating under this Section
4.10.
 
(f)  The Company must provide the Purchasers with a second Subsequent Financing
Notice, and the Purchasers will again have the right of participation set forth
above in this Section 4.10, if the Subsequent Financing subject to the initial
Subsequent Financing Notice is not consummated for any reason on the terms set
forth in such Subsequent Financing Notice within 60 Trading Days after the date
of the initial Subsequent Financing Notice.
 
(g)  Notwithstanding the foregoing, this Section 4.10 shall not apply in respect
of an Exempt Issuance.
 
23

--------------------------------------------------------------------------------


 
4.11  Equal Treatment of Purchasers. No consideration shall be offered or paid
to any person to amend or consent to a waiver or modification of any provision
of any of the Transaction Documents unless the same consideration is also
offered to all of the parties to the Transaction Documents. Further, the Company
shall not make any payment of principal or interest on the Debentures in amounts
which are disproportionate to the respective principal amounts outstanding on
the Debentures at any applicable time. For clarification purposes, this
provision constitutes a separate right granted to each Purchaser by the Company
and negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Debentures or otherwise.
 
4.12  Short Sales and Confidentiality After The Date Hereof. Each Purchaser
severally and not jointly with the other Purchasers covenants that neither it
nor any affiliates acting on its behalf or pursuant to any understanding with it
will execute any Short Sales during the period after the Discussion Time and
ending at the time that the transactions contemplated by this Agreement are
first publicly announced as described in Section 4.6. Each Purchaser, severally
and not jointly with the other Purchasers, covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company as described in Section 4.6, such Purchaser will maintain, the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, no Purchaser makes any representation, warranty
or covenant hereby that it will not engage in Short Sales in the securities of
the Company after the time that the transactions contemplated by this Agreement
are first publicly announced as described herein. Notwithstanding the foregoing,
in the case of a Purchaser that is a multi-managed investment vehicle whereby
separate portfolio managers manage separate portions of such Purchaser's assets
and the portfolio managers have no direct knowledge of the investment decisions
made by the portfolio managers managing other portions of such Purchaser's
assets, the covenant set forth above shall only apply with respect to the
portion of assets managed by the portfolio manager that made the investment
decision to purchase the Debentures covered by this Agreement.
 
4.13  Additional Investment Obligation. On January 3, 2006, provided that no
material Event of Default (other than one arising from or under Section 7(b) of
the Debentures) has occurred prior to such date which has not been previously
waived or cured, each Purchaser, or its designees, shall be required to
purchase, in the ratio of such Purchaser’s Subscription Amount on the Closing
Date to the aggregate Subscription Amounts of all Purchasers on the Closing Date
(such amount, the Purchaser’s “Pro Rata Share”), additional debentures totaling
$5,000,000 in principal amount, for an aggregate purchase price of $4,000,000
(the “Additional Investment”). For the sake of clarity, the Purchaser shall be
required to subscribe for the entire Additional Investment to the extent that it
has not designated other purchasers or such designees fail to make their pro
rata share of such investment on January 3, 2006. The form of Debenture used for
the foregoing additional debentures shall be identical to the form of Debenture
used at the initial Closing.
 
4.14  Chief Executive Officer. Subject to any restrictions imposed by applicable
law, for so long as the Purchaser(s) own all of the issued and outstanding
Debentures, the Company shall not appoint a successor chief executive officer of
the Company in replacement of David
 
24

--------------------------------------------------------------------------------


 
Struwas without the prior written consent of a majority in interest (which such
majority must include DunKnight Telecom Partners LLC, to the extent then a
holder of Debentures) of the Purchasers and their permitted assigns, which
consent shall not be unreasonably withheld, conditioned or delayed. Mr. Struwas
shall also be appointed to the Board as a replacement for the existing chief
executive officer as soon as possible after the Closing.
 
4.15  Right to Financial Information. Each Purchaser holding Debentures shall
receive, within 45 days after the end of each month, an internally prepared
unaudited balance sheet and income statement for the period ending the
immediately preceding month, audited financial reports within 180 days after the
end of a fiscal year, quarterly unaudited financial reports within 45 days after
the end of each of the first three quarters and business plans and annual
budgets promptly following Board approval thereof, as well as standard
inspection rights on reasonable notice and terms. Such Purchasers shall execute
and deliver to the Company a standard non-disclosure agreement prior to its
first receipt of such information, which such agreement shall be applicable to
all future information received by such Purchaser pursuant to this Section 4.15.
Notwithstanding the foregoing, to the extent applicable, the Company shall be
deemed to have satisfied the foregoing requirements upon timely filing of same
with the Securities and Exchange Commission.
 
4.16  Accountants. All financial reports of the Company filed with the
Securities and Exchange Commission shall be audited or reviewed, as the case may
be, by an accounting firm selected by the Board.
 
4.17  Board of Directors. (a) For so long as the Debentures remain outstanding,
the holders of a majority in principal amount of outstanding Debentures shall be
entitled to observer status in any meeting of the Board (provided that such
majority shall designate in writing to the Company only one individual
representing such Purchaser(s) for each Board meeting, who shall have signed an
appropriate nondisclosure agreement). The representative may be excluded from
any meeting or portion of a meeting in order to preserve the attorney-client
privilege. In no event shall the representative be a person who, in the
reasonable judgment of the Company, is affiliated with a direct competitor of
the Company. The Company and the Purchasers agree that the foregoing observer
rights under this Section 4.17(a) shall only apply during times when the
Purchasers do not have a designated representative serving on the Board pursuant
to Section 4.17(b), below, provided any Debentures then remain outstanding.
 
(b) For so long as the Debentures remain outstanding, and subject to the
Company’s ongoing compliance obligations with Board composition required by
applicable law and the rules or regulations of the market or exchange on which
the Company’s securities are then traded, the holders of a majority in principal
amount of outstanding Debentures shall be entitled to nominate one person to the
Board and the Company shall thereafter use its commercially reasonable best
efforts to maintain such Board seat and include such designee on all applicable
proxies soliciting the election of such designee, subject to and in accordance
with applicable law and the Company’s governing organizational instruments. Such
Board member shall have all rights and privileges granted to directors
generally, under applicable law and the Company’s organizational instruments,
including, but not limited to, the right to obtain copies of all minutes from
and notices regarding Board meetings, as well as copies of all correspondence
 
25

--------------------------------------------------------------------------------


 
to members of the Board. In furtherance of this Section 4.17, and in
satisfaction of Section 2.2(a)(xi), the parties hereto agree that the Company
shall fill the vacancy created by the resignation of DB’s representative to the
Board with Keir Kleinknecht, who shall be considered the Purchasers’ initial
representative to the Board, to serve in such capacity until the next annual
meeting of stockholders of the Company at which his class is to be elected, or
until his earlier death, resignation or removal, and otherwise subject to the
Board resolutions authorizing same. Any vacancy in the office of the Purchasers’
director designee may be filled only by a designated representative of the
Purchasers and in each case in accordance with the requirements of this
Agreement. Notwithstanding anything to the contrary in this Agreement, each of
the Company and the Purchasers covenants that they shall take such actions as
may reasonably be required in the Board’s determination to maintain such number
of directors as may be required to provide for such number of independent
directors as required by applicable Commission rules and regulations and the
rules and regulations of any market or exchange on which the Company’s
securities are then traded.
 
 
ARTICLE V.
MISCELLANEOUS
 
5.1  Intentionally omitted.
 
5.2  Fees and Expenses. At the Closing, the Company has agreed to reimburse
DunKnight Telecom Partners, LLC and Endeavor Capital Management, Inc. (“Lead
Purchaser”) for its actual, reasonable, out-of-pocket legal fees and expenses in
accordance with Section 2.2(a)(viii). Accordingly, in lieu of the foregoing
payments, the aggregate amount that the Lead Purchaser is to pay for the
Debentures at the Closing shall be reduced by such amount in lieu thereof. The
Company shall deliver, prior to the Closing, a completed and executed copy of
the Closing Statement, attached hereto as Annex A. Except as expressly set forth
in the Transaction Documents to the contrary, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
shall pay all transfer agent fees, stamp taxes and other taxes and duties levied
in connection with the delivery of any Debentures.
 
5.3  Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 
5.4  Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto prior to 5:30 p.m. (New York City
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number set forth on the signature pages attached hereto on a day that is not a
Trading Day or later than
 
26

--------------------------------------------------------------------------------


 
5:30 p.m. (New York City time) on any Trading Day, (c) the 2nd Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (d) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as set forth on the signature pages attached hereto.
 
5.5  Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and each Purchaser or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.
 
5.6  Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.
 
5.7  Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser. Any Purchaser may assign
any or all of its rights under this Agreement to any Person to whom such
Purchaser assigns or transfers any Debentures, provided such transferee agrees
in writing to be bound, with respect to the transferred Debentures, by the
provisions hereof that apply to the “Purchasers”.
 
5.8  No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth herein.
 
5.9  Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state or federal courts sitting in the City of New York,
borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or inconvenient
 
27

--------------------------------------------------------------------------------


 
venue for such proceeding. Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. The parties hereby waive all rights to a trial
by jury. If either party shall commence an action or proceeding to enforce any
provisions of the Transaction Documents, then the prevailing party in such
action or proceeding shall be reimbursed by the other party for its attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.
 
5.10  Survival. The representations and warranties contained herein shall
survive the Closing and the delivery, exercise and/or conversion of the
Debentures, as applicable for the applicable statue of limitations.
 
5.11  Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
5.12  Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
5.13  Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Purchaser exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Purchaser may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.
 
5.14  Replacement of Securities. If any certificate or instrument evidencing any
Debentures is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Debentures.
 
28

--------------------------------------------------------------------------------


 
5.15  Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.
 
5.16  Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
5.17  Applicable Interest Rates. To the extent it may lawfully do so, the
Company hereby agrees not to insist upon or plead or in any manner whatsoever
claim, and will resist any and all efforts to be compelled to take the benefit
or advantage of, usury laws wherever enacted, now or at any time hereafter in
force, in connection with any claim, action or proceeding that may be brought by
any Purchaser in order to enforce any right or remedy under any Transaction
Document. Notwithstanding any provision to the contrary contained in any
Transaction Document, it is expressly agreed and provided that the total
liability of the Company under the Transaction Documents for payments in the
nature of interest shall not exceed the maximum lawful rate authorized under
applicable law (the “Maximum Rate”), and, without limiting the foregoing, in no
event shall any rate of interest or default interest, or both of them, when
aggregated with any other sums in the nature of interest that the Company may be
obligated to pay under the Transaction Documents exceed such Maximum Rate. It is
agreed that if the maximum contract rate of interest allowed by law and
applicable to the Transaction Documents is increased or decreased by statute or
any official governmental action subsequent to the date hereof, the new maximum
contract rate of interest allowed by law will be the Maximum Rate applicable to
the Transaction Documents from the effective date forward, unless such
application is precluded by applicable law. If under any circumstances
whatsoever, interest in excess of the Maximum Rate is paid by the Company to any
Purchaser with respect to indebtedness evidenced by the Transaction Documents,
such excess shall be applied by such Purchaser to the unpaid principal balance
of any such indebtedness or be refunded to the Company, the manner of handling
such excess to be at such Purchaser’s election.
 
5.18  Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Document. Nothing contained herein or in any Transaction Document,
and no action taken by any Purchaser pursuant thereto, shall be
 
29

--------------------------------------------------------------------------------


 
deemed to constitute the Purchasers as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Purchasers
are in any way acting in concert or as a group with respect to such obligations
or the transactions contemplated by the Transaction Documents. Each Purchaser
shall be entitled to independently protect and enforce its rights, including
without limitation the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose. Each
Purchaser has been represented by its own separate legal counsel in their review
and negotiation of the Transaction Documents. For reasons of administrative
convenience only, Purchasers and their respective counsel have chosen to
communicate with the Company through FW. FW does not represent all of the
Purchasers but only DunKnight Telecom Partners LLC. The Company has elected to
provide all Purchasers with the same terms and Transaction Documents for the
convenience of the Company and not because it was required or requested to do so
by the Purchasers.
 
5.19  Liquidated Damages. The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.
 
5.20  Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.
 
(Signature Pages Follow)
 

30

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
DSL.NET, INC.
 
Address for Notice:
By:   /s/ Kirby G. Pickle

--------------------------------------------------------------------------------

Name: Kirby G. Pickle
Title: President & Chief Executive Officer
DSL.NET, Inc.
545 Long Wharf Drive
New Haven, CT 06511 
With a copy to (which shall not constitute notice):
Edwards Angell Palmer & Dodge LLP
111 Huntington Avenue
Boston, MA 02199
Attn: Jeffrey Held, Esq.
 
 



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER(S) FOLLOWS]
 

31

--------------------------------------------------------------------------------



[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  DunKnight Telecom Partners LLC

--------------------------------------------------------------------------------

Signature of Authorized Signatory of Purchaser: /s/ Keir Kleinknecht

--------------------------------------------------------------------------------

Name of Authorized Signatory:  Keir Kleinknecht

--------------------------------------------------------------------------------

Title of Authorized Signatory:   President

--------------------------------------------------------------------------------

Email Address of Purchaser:

--------------------------------------------------------------------------------



Address for Notice of Purchaser:

--------------------------------------------------------------------------------









Address for Delivery of Debentures for Purchaser (if not same as above):










Subscription Amount: $8,000,000 face value









32

--------------------------------------------------------------------------------



Annex A


CLOSING STATEMENT


Pursuant to the attached Securities Purchase Agreement, dated as of the date
thereof, the Purchasers shall purchase up to $8,000,000 in principal face amount
of Debentures from DSL.net, Inc. (the “Company”). All funds will be wired
directly to the Company. All funds will be disbursed in accordance with this
Closing Statement.


Disbursement Date: November ___, 2005


I. PURCHASE PRICE
 
Gross Proceeds to be Received
$6,000,000.00
   
II. DISBURSEMENTS
                         
Total Amount Disbursed:
$
           
WIRE INSTRUCTIONS:
 
To be provided by the Company under separate writing.
 
         








33

--------------------------------------------------------------------------------






November 2, 2005




Securities Purchase Agreement - Company Disclosure Schedules


Reference is made to that certain Securities Purchase Agreement dated of even
date herewith (the “Agreement”) by and between DSL.net, Inc. (the “Company”) and
DunKnight Telecom Partners LLC (“DunKnight”). By this reference the following
disclosure schedules of the Company are attached to and incorporated into the
Agreement, and any disclosures set forth herein referencing any specific section
of the Agreement shall apply equally to any other section of the Agreement not
so referenced for which such disclosure would otherwise be applicable.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Agreement. Headings to schedule numbers used
herein are for identification purposes only and shall not be deemed to provide
substantive meaning or content of any nature whatsoever.


Schedules 3.1(a) & (b) - Subsidiaries


Subsidiary
State of
Organization
Good
Standing
Does Not
Hold
Assets
Regulated
CLEC
DSLnet Communications, LLC
DE
Yes
 
X
Vector Internet Services, Inc.
MN
Yes
   
DSLnet Atlantic, LLC
DE
Yes
   
DSLnet Communications VA, Inc.
VA
Yes
 
X
Tycho Networks, Inc.
DE
Yes
X
 
DSLnet Communications Puerto Rico, Inc.
DE
No (the State
of Delaware
has voided this
entity’s charter
and this entity
would need to
seek
reinstatement
to come back
 into good
standing)
X (other
than a
Puerto
Rico
CLEC
License)
X



Certain of the foregoing Subsidiaries of the Company are guarantor signatories
to, and the Company has pledged its equity ownership in such subsidiaries to
DBTCA (as defined below), as agent, under, that Agency, Guaranty and Security
Agreement dated July 18, 2003 (the “2003 Security Agreement”) by and among the
Company, VantagePoint Venture Partners Q, III, L.P., VantagePoint Venture
Partners III, L.P., VantagePoint Communications Partners, L.P., and VantagePoint
Venture Partners 1996, L.P. (collectively “VantagePoint”), Deutsche Bank AG,
London (“DB” and together with VantagePoint, the “Terminating Senior Lenders”),
and Deutsche Bank Trust Company Americas, as agent for the Terminating Senior
Lenders (“DBTCA”). As the initial proceeds of the transactions contemplated by
the Agreement will, among other things, be used to fully satisfy the Company’s
indebtedness to the Terminating Senior Lenders secured by the 2003 Security
Agreement, the Lien of DBTCA, as agent, on the pledged equity securities of such
guarantor signatories to the 2003 Security Agreement will be released and of no
further force or effect upon the Company’s satisfaction of its indebtedness to
the Terminating Senior Lenders, to be effected commensurate with the Closing.


1

--------------------------------------------------------------------------------


 
Schedule 3.1(d) - No Conflicts


The Transaction Documents will create a Lien in favor of the Purchaser on the
assets of the Company and of certain Subsidiaries of the Company, as detailed in
the Security Agreement.


Certain contractual obligations of the Company are being terminated under that
certain Implementation Agreement, being entered into by and among the
Terminating Senior Lenders and the Company in connection with the transactions
contemplated by the Transaction Documents. Reference is made to the Company’s
disclosure concerning the Liens of the Terminating Senior Lenders, in Schedules
3.1(a) and (b), above.


In addition, reference is made to the Laurus consent, in Schedule 3.1(e), below.


Schedule 3.1(e) - No Filing Consents and Approvals


The Company requires and has obtained the consent of Laurus and the Terminating
Senior Lenders to the transactions contemplated by Transaction Documents.


Schedule 3.1(g) - Capitalization


As of the moment immediately preceding the consummation of the transactions
contemplated by the Transaction Documents, the Company’s capitalization is as
follows:


Capitalization
Reserved &
 
Outstanding
 
at 10/31/05
800,000,000 shares of authorized common stock, $.0005 par value per share
 
Issued and outstanding common stock:
233,620,817
Common shares reserved for:
 
Warrants to purchase common stock at various exercise prices:
192,212,192
$4,250,000 debt convertible to purchase common stock at exercise price of $0.28
per share:
  15,178,571
Options outstanding under the Company's stock option plans at various exercise
prices:
  32,823,146
Total shares of common stock issued, outstanding and reserved for:
473,834,726
   
20,000,000 shares of authorized preferred stock, $.001 par value per share
 
Issued and outstanding preferred stock (Series Z preferred stock):
14,000
   



Except as set forth in the Company’s SEC Reports, and employee stock options
granted or expired in the ordinary course of business, there are no outstanding
options, warrants, or obligations convertible into Common Stock of the Company.
In connection with the Company’s payoff of its indebtedness to the Terminating
Senior Lenders, the Terminating Senior Lenders are canceling all outstanding
warrants held by the Terminating Senior Lenders. The rights of the various
Terminating Senior Lenders under existing stockholders agreements to which the
 
2

--------------------------------------------------------------------------------


 
Terminating Senior Lenders and the Company are party will also terminate with
the Company’s payoff of its indebtedness to the Terminating Senior Lenders.


Schedule 3.1(i) - Material Changes


The Company is in receipt of commitment letters from the Terminating Senior
Lenders regarding, among other things, the cancellation and/or redemption of
their senior secured debt, common stock purchase warrants and Series Z Preferred
Stock of the Company.


Schedule 3.1 (j) - Litigation


There is currently pending, in addition to those matters set forth in the SEC
Reports, a claim brought by a former VISI (as defined in the Security Agreement)
sales representative, who was terminated for performance in 2005 and
subsequently brought a whistleblower claim against the Company and VISI before
the U.S. Department of Labor (the “DOL”), alleging wrongful termination. The
Company denies the allegations, which it believes to be without merit, and has
filed a reply to that effect with the DOL and is currently awaiting further
disposition by such authorities. The Company has defended its position and the
position of VISI and intends to continue to do so.


Schedule 3.1(l) - Compliance


The Company has received notice of a claim in the amount of approximately $43K
from its landlord for its headquarters facilities at 545 Long Wharf Drive, New
Haven Connecticut for payment of alleged back operating expenses for 2003 and
2004. The Company has disputed those charges.


On October 24, 2005, DSLnet Communications, LLC, along with approximately 60% of
the other competitive local exchange carriers (“CLECs”) licensed in the State of
Connecticut, received from the Connecticut Department of Public Utility Control
(the “CTDPUC”), a notice of violation of certain local service provider exit
guidelines promulgated by the CTDPUC (the “Notice”). In the wake of the number
of bankruptcies and general market conditions affecting the telecommunications
industry, in 2004, the CTDPUC adopted guidelines requiring CLECs that are
providing local service to post a $25,000 surety bond. As set forth in the
Notice, only approximately 40% of licensed telecommunications providers in the
State of Connecticut have complied with the bonding requirements, and the notice
of violation is being initiated to notify carriers of their non-compliance and
to ensure their compliance in the future. DSLnet Communications, LLC is required
to respond to the Notice by November 7, 2005.


Schedule 3.1(m) - Regulatory Permits


On October 13, 2005, the Company received a notice from The American Stock
Exchange (“Amex”) that the Company’s common stock may not be suitable for
auction market trading as a result of its low trading prices over the last six
months and advising the Company, in accordance with Section 1003(f)(v) of the
Amex Company Guide, that Amex deems it appropriate for the Company to effect a
reverse split of its shares to address its trading price within a reasonable
amount of time. If the Company does not effect a reverse stock split within a
reasonable amount of time, Amex may determine that the Company does not meet
Section 1003(f)(v) of the Amex Company Guide and, in such event, the Company
would become subject to the Amex delisting procedures.

3

--------------------------------------------------------------------------------





Schedule 3.1(n) - Title to Assets


The Company owns no real property. The Company holds title to its assets subject
to the Permitted Liens (as defined in the Security Agreement). The Terminating
Senior Lenders currently hold a blanket Lien on all assets of the Company and on
assets of the guarantor signatories to the 2003 Security Agreement. Upon the
satisfaction of the Company’s indebtedness to the Terminating Senior Lenders
with proceeds of the transactions contemplated by the Agreement, such Liens of
the Terminating Senior Lenders will be released and of no further force or
effect.


Schedule 3.1(q) - Transactions with Affiliates and Employees


In connection with the Closing, the Board of Directors has authorized a one-time
transaction bonus for Kirby G. “Buddy” Pickle, the Company’s chief executive
officer, in the amount of $350K (an amount equal to 1X Mr. Pickle’s annual base
salary), as permitted by Mr. Pickle’s employment agreement with the Company.


Schedule 3.1(s) - Certain Fees


The Company engaged Broadview International, a division of Jefferies & Company,
Inc., as its investment banker and financial advisor for which the Company will
pay fees to such party in connection with the transactions contemplated by the
Transaction Documents. The Company also engaged various other professional
advisors, including legal counsel, to whom it will pay fees for services
rendered in connection with the transactions contemplated by the Transaction
Documents.


Schedule 3.1(dd) - Accountants


Carlin, Charron & Rosen, LLP, 628 Hebron Avenue, Building #3, Glastonbury, CT
06033, is the Company’s independent registered public accounting firm.


Schedule 3.1(ee) - Seniority


As of the Closing, and upon the Company’s satisfaction of its indebtedness to
the Terminating Senior Lenders, the Debentures will be senior in right to all
indebtedness other than Permitted Liens, as such term is defined in the
Transaction Documents.


Schedule 4.7 - Use of Proceeds


The Company shall use the proceeds of the Debenture issuances, net of
transaction fees and expenses and those certain payments contemplated by the
Transaction Documents, to pay off its senior secured debt held by the
Terminating Senior Lenders and to cancel and redeem its Series Z Preferred Stock
held by VantagePoint and its common stock purchase warrants held by the
Terminating Senior Lenders, for an aggregate payment of $5,500,000.


4

--------------------------------------------------------------------------------

